Citation Nr: 1118426	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for impaired vision.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a skin condition.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a genitourinary condition.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a throat condition.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran originally claimed compensation for a testicle condition.  He testified in September 2009 that his testicle condition resulted in erectile dysfunction and incontinence problems.  At the hearing the Veterans Law Judge informed the Veteran that his claim for compensation for a testicle condition would be recharacterized as a claim for compensation for a genitourinary condition in order that all aspects of the Veteran's claimed condition would be under consideration.

In March 2011 the Veteran's representative submitted additional medical evidence along with a waiver of RO review of the newly submitted evidence.



FINDINGS OF FACT

1.  The Veteran developed bilateral ocular ulcers due to VA treatment and such was not a reasonably foreseeable outcome of the VA medical treatment.

2.  The Veteran's loss of teeth was in part due to VA treatment and such was not a reasonably foreseeable outcome of the VA medical treatment.

3.  The Veteran does not currently have a genitourinary condition, a skin condition, or a throat condition due to VA medical treatment.



CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for impaired vision have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a skin condition have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

4.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a genitourinary condition have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

5.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a throat condition have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In August 2004 and September 2005, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if a benefit is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were subsequently adjudicated by the RO by way of an April 2007 statement of the case.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  An independent medical expert opinion has been obtained.  The Veteran has provided testimony before a Veterans Law Judge.  The Veteran has submitted a private medical opinion in support of his vision impairment claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

III.  Eye Claim

The Veteran received inpatient treatment at a VA medical facility in June, July, and August 2001.  In August 2001 the VA medical treatment included administration of sulfa drugs for treatment of toxoplasmosis.  The Veteran developed Stevens Johnson syndrome (SJS) due to the sulfa drugs.  The SJS caused the Veteran to develop severe eye disability. 

Given the complexity of this issue on appeal, the Board requested an independent medical expert (IME) opinion.  In December 2011, the IME, an epidemiologist, reviewed the claims files and concluded that the Veteran developed eye ulcers due to SJS and that the SJS was caused by VA medical treatment with Dilantin and sulfa antibiotics.  He opined that this was an adverse event that was not reasonably foreseeable.  

The Board finds the IME opinion to be highly probative and persuasive in this matter.  The doctor explained the medical basis for his opinion that it is more likely than not that the Veteran's eye impairment was a not reasonably foreseeable result of the Veteran's VA medical treatment.  The doctor supported his conclusion through discussion of the relevant facts of record.  The Board further notes that there is no competent medical opinion of record to refute the IME's conclusion.

Because the Veteran's vision impairment resulted from VA treatment, and because it was an adverse event that was not reasonably foreseeable, the Board finds that the criteria for the award of compensation benefits under 38 U.S.C.A. § 1151 for impaired vision has been met.

IV.  Tooth Loss

The Board finds that the evidence is at least in equipoise that the Veteran's tooth loss disability occurred due to SJS.  As noted above, SJS was caused by VA medical treatment and this was an adverse event that was not reasonably foreseeable.

Although the IME was of the opinion that the Veteran's loss of teeth was unrelated to SJS, the Board finds that there is more probative medical evidence indicating that the Veteran's loss of teeth was due to SJS.  This is indicated by a July 2001 VA medical record showing that just prior to the development of SJS the Veteran had fair dentition.  The Veteran's developed SJS in August 2001, and by mid August 2001, the VA medical records show that VA medical personnel recommended that all of the Veteran's teeth should be extracted.  The Board further notes that in March 2006, a VA physician stated that the Veteran was edentulous and opined that such was at least partially due to the oral mucositis associated with SJS.

In light of the above the Board finds that the Veteran's loss of teeth is due to SJS.  As noted above, the Board has found that the development of SJS was caused by VA medical treatment and that this was an event that was not reasonably foreseeable.  Accordingly, the Board finds that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss have been met.  



V.  Other 1151 Claims

The Board finds that the Veteran did not develop any chronic skin, throat, or genitourinary conditions due to the VA medical treatment that resulted in his developing SJS.  The VA medical records from early August 2001, when the Veteran developed SJS, do show that the Veteran developed a rash all over his body and testicles, that he had pain on urination, and that he had complaints of trouble swallowing.  On August 16, 2001, just before his discharge from the VA facility it was noted that the Veteran's oral pain had resolved and that his dermatological condition had improved.  Subsequent VA medical records in August 2001 do not show any dermatological, genitourinary or throat complaints.  An October 2001 VA medical record indicates that the Veteran skin was normal.  The records show that the skin, genitourinary, and throat complaints resolved without any residual disability.

Furthermore, in his December 2011 statement, the IME expressed the opinion that the Veteran did not develop permanent skin, testicle or throat disabilities related to SJS.  

A March 2011 statement from John C. Neely, M.D., provides an opinion that the Veteran's development of SJS and vision problems was due to negligent VA medical treatment.  Dr. Neely provided no opinion regarding the Veteran's skin, genitourinary, or throat disability claims.

Although the Veteran reported at his hearing that he now has erectile dysfunction, as a layperson he is not qualified to opine that such was caused by the episode of SJS.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Erectile dysfunction is not shown by the medical records until sometime after the episode of SJS and none of the medical evidence has related such to the Veteran's episode of SJS.
 
In this case the IME opined that the Veteran's claimed skin, testicle, and throat disabilities were acute and transitory in nature, and there is no medical evidence to the contrary.  The Board further notes that at his September 2009 hearing the Veteran stated that he has not had any problems as far as his skin or throat was concerned.  

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran does not have any current skin, throat, or genitourinary disability related to the VA medical treatment and his development of SJS.  Consequently, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a skin condition, a genitourinary condition, or a throat condition have not been met.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for impaired vision is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a skin condition is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a genitourinary condition is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a throat condition is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


